Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, and 7 allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular, the limitations of independent claim 1, 
“an acceleration sensor mounted on at least one of a rim of a wheel of a tire and a tire body, the acceleration sensor measuring acceleration in a vertical direction, a lateral direction and a longitudinal direction of the tire;” and
“a tire force calculator including a preprocessor and an arithmetic model structured to calculate tire force in the vertical direction, the lateral direction and the longitudinal direction of the tire based on the acceleration of the tire, and the tire force calculator structured to calculate the tire force using the preprocessor and the arithmetic model by inputting the acceleration acquired by the information acquisition unit; 
the preprocessor structured to process resampling and filtering the time-series data of acceleration acquired by the information acquisition unit, obtain a period in the road surface contact state in the acceleration data and extract the time-series data of acceleration including at least in the period in the road surface contact state by window processing; the arithmetic model structured to calculate the tire force by inputting the time-series data of acceleration extracted by the preprocessor;”
are found to distinguish the claim from the prior art made of record and available when viewed in combination with the remaining limitations of the claim. These limitations are not contained within any single prior art reference and are found to be non-obvious by any combination of available prior art. As such, independent claim 1 is found to be allowable.
Claim 6 depends upon claim 1 and is therefore allowable at least by virtue of its dependency. 
Claim 7 is independent and recites similar limitations as claim 1 and is therefore allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US 20140260585) teaches a model determining tire force from accelerations 
Dunbridge et al. (US 20030006893) teaches an acceleration sensor measuring acceleration of a wheel in the radial, axial, and longitudinal directions and extracting a lateral component of acceleration in particular. 
Morgan et al. (US 20170080908) teaches determining the lateral and longitudinal forces acting on tires. 
Dhaens et al. (US 10661785) teaches tire pressure control which is used to adjust the force applied on the tires.
Singh et al. (US 20140257629) teaches a system for estimating the tire load using road profile information.
Magiawala et al. (US 20030006890) teaches a tire monitoring system and method for determining the integrity of the tire based on tire acceleration.
Hanatsuka et al. (US 9434387) teaches using an accelerometer to detect tire vibrations and window processing and filtering to assess road conditions. 
Yasushi (WO 2016056568) teaches determining a tire vibration waveform using an acceleration sensor and modeling road surfaces. 
NPL Krier, “A PCA-based Modeling Approach for Estimation of Road-tire Forces by In-tire Accelerometers” teaches using an accelerometer mounted to the inner surface of a tire to determine tire forces. 
NPL Niskanen, “Three Three-Axis IEPE Accelerometers on the Inner Liner of a Tire for Finding the Tire-Road Friction Potential Indicators” teaches using three accelerometers mounted on the inner surface of a tire to determine frictional forces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661